Citation Nr: 0709718	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  98-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.§ 1117.

2.  Entitlement to service connection for chest pain or 
disability manifested by chest pain, to include as due to an 
undiagnosed illness or other qualifying disability, pursuant 
to 38 U.S.C. § 1117.

3.  Entitlement to service connection for sleep impairment or 
a sleep disorder, to include as due to an undiagnosed illness 
or other qualifying disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for nervousness or a 
psychiatric disorder, to include as due to an undiagnosed 
illness or other qualifying disability, pursuant to 38 U.S.C. 
§ 1117.

5.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to July 
1992, including service in the Persian Gulf War.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a July 1997 rating decision in which the RO 
denied service connection for headaches, for chest pain, for 
a sleep disorder, and for nervousness, as well as denied 
entitlement to a permanent and total rating for pension 
purposes.  The veteran filed a notice of disagreement (NOD) 
in March 1998, and the RO issued a statement of the case 
(SOC) in May 1998.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in July 1998.

In April 1999, the veteran and his mother testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.

In November 1999, the Board remanded the matters on appeal to 
the RO for further development and adjudication.  After 
accomplishing further action, the RO continued the denial of 
the claims (as reflected in a September 2000 supplemental SOC 
(SSOC)), and returned the matters to the Board.  

In May 2001, the Board again remanded the matters on appeal 
to the RO for additional development and adjudication.  After 
accomplishing further action, the RO continued the denial of 
the claims (as reflected in a January 2003 SSOC), and 
returned the matters to the Board.

In July 2003, the Board remanded the matters on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing further 
action, the RO continued the denial of the claims (as 
reflected in an October 2006 SSOC), and returned these 
matters to the Board.  

For the reasons expressed below, the claims on appeal are, 
again, being remanded to the RO via the AMC in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.


REMAND

Unfortunately, a review of the claims file reveals that yet 
another remand of these matters is warranted, even though 
such will further delay an appellate decision on these 
claims.  

In the July 2003 remand, the Board essentially found the 
medical insufficient, wand instructed the RO to arrange for 
the veteran to undergo VA examinations in connection with the 
claims for service connection on appeal.  The record reflects 
that the RO ordered VA PTSD and Gulf War examinations for 
this veteran in August 2006, but indicates In September and 
October 2006, the veteran failed to report to the scheduled 
VA examinations.  However, the Board notes that the 
examination notification letter associated with the claims 
file does not reflect the veteran's current address.  
Further, evidence of record indicates that the RO was 
notified of the veteran's change of address in a June 2006 
letter that was dated and associated with the file before any 
examination notification letters were sent to the veteran.  
On these facts, the Board agrees with veteran's 
representative (as asserted in the January 2007 Post-Remand 
Brief) that further efforts to have the veteran undergo 
necessary examinations are warranted.  

With regard to the claim for service connection nervousness 
or a psychiatric disorder, during the April 1999 hearing, the 
veteran indicated that he wanted this claim to include 
consideration of service connection for PTSD, and testified 
as to alleged in-service stressors like assisting a fellow 
soldier during an artillery attack as well seeing dead 
bodies.  In March 2006, the RO contacted the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) (now 
known as U.S. Army and Joint Services Records Research Center 
(JSRRC)), to attempt to verify the veteran's alleged in-
service stressors.  In an April 2006 reply, USASCRUR detailed 
that areas where the 82nd Airborne Division (the division to 
which the veteran's unit was attached) was assigned had been 
subjected to Iraqi Scud missile attacks in January and 
February 1991.  

The Board finds that the aforementioned document reasonably 
verifies the occurrence of the one the veteran's identified 
in-service stressful experiences-being subject to missile 
attacks.  The Board notes that there is no specific 
corroboration of the veteran's participation in the alleged 
events.  However, requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  Here, there is nothing that is 
inconsistent with a finding that the veteran was present 
during the identified attacks.  See generally Pentecost v 
Principi, 16 Vet. App. 124 (2002). Under these circumstances, 
the Board finds that the veteran should undergo psychiatric 
examination to determine whether, on the basis of the 
verified stressor, the criteria for PTSD are met.

Hence, the RO should arrange for the appellant to undergo VA 
medical and psychiatric examinations, by physicians, at an 
appropriate VA medical facility.  e(s), to obtain medical 
findings needed to resolve the claims on appeal.  The veteran 
is hereby advised that failure to report for any scheduled VA 
examination, without good cause, may result in denial of the 
claim(s) for service connection (as the claim(s) will be 
adjudicated on the record).  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant does not 
report for the scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of any notice(s) of 
the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo examinations, 
the RO also should give the veteran another opportunity to 
provide information and/or evidence pertinent to any of the 
claims on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also invite the appellant 
to submit all pertinent evidence in his possession, and 
ensure that its notice meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-specifically as regards disability rating and 
effective date-as appropriate.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection on appeal.  

As a final point, the Board notes that readjudication of the 
service connection claims could impact the veteran's claim 
for a permanent and total disability rating for pension 
purposes.  Hence, this matter should be deferred pending 
completion of the development requested on the service 
connection claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
a letter requesting that he provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not already 
of record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), specifically as regards 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist (M.D.), 
at an appropriate VA medical facility.  
Special care should be taken to ensure 
that the examination notification is sent 
to the veteran's correct, current 
address.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests (to 
include psychological testing, if 
appropriate) should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should specifically diagnose 
or rule out a diagnosis of PTSD.  In 
determining whether the criteria for PTSD 
are met, the examiner should consider the 
only in-service stressor verified by the 
record-specifically, being subjected to 
Iraqi Scud missile attacks in January and 
February 1991.  If the examiner diagnoses 
PTSD, he/she should specify how the 
diagnostic criteria are met, to include 
identification of the symptoms and other 
factors that support the diagnosis.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  The RO should also arrange for the 
veteran to undergo VA examination(s), by 
(a) physician(s), conforming to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98- 
010).  The purpose is to obtain 
information as to the nature and etiology 
of claimed headaches, chest pain, sleep 
impairment, and/or any symptoms of 
nervousness not attributed to an already 
diagnosed condition.  Special care should 
be taken to ensure that the examination 
notification is sent to the veteran's 
correct, current address.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.

a.  The examiner should note and detail 
all reported symptoms of headaches, chest 
pain, sleep impairment and nervousness.  
The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

b.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms (of 
headaches, chest pain, sleep impairment 
and nervousness) are associated with 
diagnosed condition(s), additional 
specialist examinations for diagnostic 
purposes are not needed.

c.  If any symptoms of headaches, chest 
pain, sleep impairment, and/or 
nervousness have not been determined to 
be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.

d.  If any specialist examination(s) 
is/are warranted, the primary examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

e.  For each diagnosed condition, the 
respective examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
diagnosed disability was incurred in or 
aggravated by service.

f.  Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include citation to specific 
evidence and/or medical authority, as 
appropriate) in a typewritten report.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.  Special 
care should be taken to ensure that the 
examination notification was sent to the 
veteran's correct, current address. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for headaches, for 
chest pain or a disability manifested by 
chest pain, for sleep impairment or a 
sleep disorder, and for nervousness or a 
psychiatric disorder, each to include as 
due to an undiagnosed illness or other 
qualifying chronic disability, in light 
of all pertinent evidence and legal 
authority (to include 38 U.S.C. § 1117 
and its implementing regulation (38 
C.F.R. § 3.317(a)(2) (2006)).  The RO's 
adjudication of the claim for service 
connection for nervousness or a 
psychiatric disorder should include 
specific consideration of whether service 
connection for PTSD, pursuant to 38 
C.F.R. § 3.304(f), is warranted.

The RO should also adjudicate the 
veteran's claim for a permanent and total 
disability rating for pension purposes, 
to include on an extra-schedular basis, 
in light of all pertinent evidence and 
legal authority.  Each of the veteran's 
disabilities should be rated in 
accordance with the criteria set forth in 
38 C.F.R. Part 4.  The RO should ensure 
that the medical findings are 
sufficiently current and complete to 
evaluate each of the veteran's 
disabilities (service-connected and 
nonservice-connected) under the pertinent 
rating criteria.    

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



